DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-7, 9-12, and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zaitsu (EP2099080A1).
Zaitsu reads on the claims as follows:
Claim 1. A method for manufacturing a superconductor (manufacturing a Nb3Sn superconducting wire; paragraph [0001]), comprising: 
forming a metal assembly precursor within a hollow copper support element (superconducting wire precursor with Cu stabilizer layer 4c, shown as a hollow tube; paragraphs [0011], [0030]; figures 3, 9) by positioning a plurality of conductor elements (multi-element wires 1 (conductor elements) are shown positioned; paragraph [0030]; figure 9) about a core including Sn (Sn-based metal core 3 in the center wire 1 is shown in the middle of the superconducting wire precursor; paragraph [0009], [0030]; figures 1, 9) to provide a first plurality of inner interstitial spaces between the plurality of conductor elements between the core and conductor elements and a second plurality of outer interstitial spaces between the hollow copper support element 
reducing the metal assembly precursor via cold drawing to produce a reduced metal assembly (composite wire is subjected to a diameter reduction process such as wire (cold) drawing; paragraphs [0003], [0008], [0031]); and 
reaction heat treating the reduced metal assembly so that the unreacted Nb undergoes a phase transformation to a reacted superconductor (resulting wire group is subjected to a diffusion heat treatment so that Nb3Sn compound layers are produced at the boundaries between the Nb filaments and the bronze matrix; paragraphs [0003], [0041]); 
wherein the metal assembly precursor includes a diffusion blocking layer between the plurality of conductor elements and the hollow copper support element (diffusion barrier layer 6b shown between the copper stabilizer layer 4c and the wires; paragraphs [0031]-[0032]; figure 9). 
Claim 2. The method of claim 1, further comprising positioning inner interstitial elements in one or more of the plurality of inner interstitial spaces (reinforcing members 9a, 9b are positioned in between the individual wires (inner interstitial) and the barrier layer; paragraphs (0031]-[0032]; figure 9), the inner interstitial elements including at least one of the following: an oxidation additive and a pinning element (reinforcing members 9a, 9b comprise Ta (a pinning element per application paragraph [0021]); paragraphs [0026]-[0027]). 
Claim 4. The method of claim 2, wherein the inner interstitial elements include one or more of the following as the pinning element: Hf, Zr, and Ta (reinforcing members 9a, 9b comprise Ta (a pinning element per application paragraph [0021]); paragraphs [0026]-[0027]).

Claim 5. The method of claim 2, further comprising positioning outer interstitial elements in one or more of the plurality of outer interstitial spaces (reinforcing members 9a, 9b are positioned in between the individual wires (inner interstitial) and the barrier layer (outer interstitial); paragraphs [0031]-[0032]; figure 9), the outer interstitial elements including at least one of the following: a doping element (reinforcing member 9b comprise Nb-Ti (a doping element per application paragraph (0008)); paragraphs [0026]-[0027]), a conductor element (single-element wires 1 include Nb filaments 2 (conductor element per application paragraph [0008]); paragraphs [0006], [0030]; figures 1, 9), an oxidation additive, and an outer pinning element (reinforcing members 9a, 9b comprise Ta (a pinning element per application paragraph [0021]); paragraphs [0026]-[0027]).
Claim 6. The method of claim 5, wherein the outer interstitial elements (reinforcing members 9a, 9b are positioned in between the individual wires (inner interstitial) and the barrier layer (outer interstitial); paragraphs [0031]-[0032]; figure 9) include NbTi as the doping element (reinforcing member 9b comprise Nb-Ti (a doping element per application paragraph [0008]); paragraphs [0026]-[0027]).
Claim 7. The method of claim 5, wherein the outer interstitial elements (reinforcing members 9a, 9b are positioned in between the individual wires (inner interstitial) and the barrier layer (outer interstitial); paragraphs [0031]-[0032)]; figure 9) include pure Nb as the conductor element (single-element wires 1 include Nb filaments 2 (conductor element per application paragraph [0008]); paragraphs [0006], [0030]; figures 1, 9).
Claim 9. The method of claim 5, wherein the outer interstitial elements (reinforcing members 9a, 9b are positioned in between the individual wires (inner interstitial) and the barrier layer (outer interstitial); paragraphs [0031]-[0032]; figure 9) include one or more of the following 
Claim 10. The method of claim 1, wherein the core is solid and comprises one or more of the following: Sn, SnTi, SnCu, and SnO2 (a core composed of Sn, or SnTi, core 3 in the center wire 1 is shown in the middle of the superconducting wire precursor; paragraph [0006], [0009], [0030], [0040]; figures 1, 9).
Claim 11. The method of claim 5, wherein one or more of the following are cylindrical rods: the plurality of conductor elements (single-element wires 1 include Nb filaments 2, shown as cylindrical (conductor element per application paragraph [0008]); paragraphs [0006], [0030]; figures 1, 9), the inner interstitial elements, and the outer interstitial elements (reinforcing members 9a, 9b are positioned in between the individual wires (inner interstitial) and the barrier layer (outer interstitial) and are shown as cylindrical rods; paragraphs [0031]-[0032]; figures 7-9).
Claim 12. The method of claim 1, further comprising positioning outer interstitial elements in one or more of the plurality of outer interstitial spaces (reinforcing members 9a, 9b are positioned in between the individual wires and the barrier layer (outer interstitial); paragraphs [0031]-[0032] ;figures 7-9), the outer interstitial elements including at least one of the following: a doping element (reinforcing member 9b comprise Nb-Ti (a doping element per application paragraph [0008]); paragraphs [0026]-[0027]), a conductor element (single-element wires 1 include Nb filaments 2 (conductor element per application paragraph [0008]); paragraphs [0006], [0030]; figures 1, 9), an oxidation additive, and an outer pinning element (reinforcing members 9a, 9b comprise Ta (a pinning element per application paragraph [0021]); paragraphs [0026]-[0027]).

Claim 14. The method of claim 1, wherein the reacted superconductor is a monofilament superconductor (precursors undergo diffusion heat-treatment to produce superconducting wires (monofilament superconductor); paragraph [0041].
Claim 15. The method of claim 1, wherein the metal assembly precursor has a diameter that is equal to or greater than 30mm (bundle of seven single-element wires are arranged inside a 33mm Cu pipe; paragraph [0059]).
Claim 16. The method of claim 15, wherein the reduced superconductor has a diameter that is equal to or less than 5mm (resultant pipe was subjected to a diameter reduction process to form a multi-element wire having an outer diameter of 1.0mm; paragraph [0059]).
Claim 17. The method of claim 5, wherein each of the plurality of conductor elements are arranged to touch an adjacent conductor element of the plurality of conductor elements, the plurality of conductor elements being symmetrically disposed about a center of the core (multi-element wires 1 (conductor elements) are shown positioned touching and symmetrical; paragraph [0030]; figure 9); wherein each of the inner interstitial elements are spaced away from one another, such that each of the inner interstitial elements do not contact another of the inner interstitial elements, the interstitial elements being symmetrically disposed about the center of the core (reinforcing members 9a, 9b are positioned in between the individual wires (inner interstitial) and the barrier layer (outer interstitial), shown not touching and symmetrical; paragraphs[0031]-[0032]; figure 9).
Claim 18. A method for manufacturing a superconductor (manufacturing a Nb3Sn superconducting wire; paragraph [0001]), comprising:
forming a metal assembly precursor within a hollow copper support element (superconducting wire precursor with Cu stabilizer layer 4c, shown as a hollow tube; paragraphs [0011], [0030]; figures 3, 9) by positioning a plurality of conductor elements (multi-element wires 
positioning inner interstitial elements in one or more of the plurality of inner interstitial spaces (reinforcing members 9a, 9b are positioned in between the individual wires (inner interstitial) and the barrier layer; paragraphs [0031]-[0032]; figure 9), the inner interstitial elements including at least one of the following: an oxidation additive and a pinning element (reinforcing members 9a, 9b comprise Ta (a pinning element per application paragraph [0021]); paragraphs [0026]-[0027]);
positioning outer interstitial elements in one or more of the plurality of outer interstitial spaces (reinforcing members 9a, 9b are positioned in between the individual wires (inner interstitial) and the barrier layer (outer interstitial); paragraphs [0031]-[0032]; figure 9), the outer interstitial elements including at least one of the following: a doping element (reinforcing member 9b comprise Nb-Ti (a doping element per application paragraph [0008]); paragraphs [0026]-[0027]), a conductor element (single-element wires 1 include Nb filaments 2 (conductor element per application paragraph [0008]); paragraphs [0006],[0030]; figures 1, 9), an oxidation additive, and an outer pinning element (reinforcing members 9a, 9b comprise Ta (a pinning element per application paragraph [0021]); paragraphs [0026]-[0027]);

reaction heat treating the reduced metal assembly so that the unreacted Nb undergoes a phase transformation to a reacted superconductor (resulting wire group is subjected to a diffusion heat treatment so that Nb3Sn compound layers are produced at the boundaries between the Nb filaments and the bronze matrix; paragraphs [0003], [0041]);
wherein the metal assembly precursor has a diameter that is equaltoorgreaterthan30mm(bundle of seven single-element wires are arranged inside a 33mm Cu pipe; paragraph [0059]); wherein the metal assembly precursor includes a diffusion blocking layer between the plurality of conductor elements and the hollow copper support element (diffusion barrier layer 6b shown between the copper stabilizer layer 4c and the wires; paragraphs [0031]-[0032]; figure 9), the diffusion blocking layer including one or more of the following: Ta, TaNb, and Nb (diffusion barrier layer 6b, such as a Nb sheet; paragraphs [0028], [0031]-[0032], [0059]; figure 9); 
wherein the core is a solid core including one or more of the following: Sn, SnCu, SnTi, and SnO2 (a (shown solid) core composed of Sn, or SnTi, core 3 in the center wire 1 is shown in the middle of the superconducting wire precursor; paragraph [0006], [0009], [0030], [0040]; figures 1, 9), the core including an outer layer that includes one or more of the following: a Cu sheath and a NbTi foil; 
wherein the core is wrapped in one or more of the following: NbTi foil and Cu (wire 1 has a Sn core surrounded by Cu matrix 4a; paragraph [0006]; figures 1, 9); 
wherein the conductor elements include one or more of the following: Nb, NbZr alloy, and NbTa alloy (Nb filaments 2 (conductor); paragraph [0006]; figure 1, 9);

wherein each of the inner interstitial elements are spaced away from one another, such that the inner interstitial elements do not contact one another, the interstitial elements being symmetrically disposed about the center of the core (reinforcing members 9a, 9b are positioned in between the individual wires (inner interstitial) and the barrier layer (outer interstitial), shown not touching and symmetrical; paragraphs [0031]-[0032]; figure 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zaitsu in view of Xu (dissertation “Prospects for improving the Critical Current Density of Superconducting Nb3Sn Strands via Optimization of Nb3Sn Fraction, Stoichiometry, and Grain Size”).
Regarding claim 3, Zaitsu discloses the method of claim 2 as discussed above, and further discloses inner interstitial elements (reinforcing members 9a, 9b are positioned in between the individual wires and the barrier layer; paragraphs [0031]-[0032]; figure 9). 
Zaitsu does not disclose the inner interstitial elements including SnO2
Xu shows that it is known in the art to form interstitial elements including SnO2 as an oxidation additive (Cu-sheathed Nb tube filled by SnO2 powder so the Nb absorbs oxygen; page 123, second paragraph; page 124, figure 47; page 132, figure 52 and paragraph). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Zaitsu, in order to provide inner interstitial elements including SnO2 as the oxidation additive, as disclosed by Xu, for the Nb (Zaitsu: paragraph [0006]) to take up oxygen (Xu: page 123, second paragraph).
Regarding claim 8, Zaitsu discloses the method of claim 5 and further discloses the outer interstitial elements (reinforcing members 9a, 9b are positioned in between the individual wires (inner interstitial) and the barrier layer (outer interstitial); paragraphs [0031]-[0032]; figure 9). 
Zaitsu does not disclose the outer interstitial elements including SnO2 as the oxidation additive.
Xu discloses interstitial elements include SnO2 as an oxidation additive (Cu-sheathed Nb tube filled by SnO2 powder so the Nb absorbs oxygen; page 123, second paragraph; page 124, figure 47; page 132, figure 52 and paragraph). It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Zaitsu in order to provide outer interstitial elements including SnO2 as the oxidation additive, as previously disclosed by Xu, in order for the Nb (Zaitsu: paragraph [0006]) to take up oxygen (Xu: page 123, second paragraph).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zaitsu in view of Somerkoski (EP2202814B1).
Zaitsu discloses the method of claim 1, and further discloses: 
stacking a metal assembly with additional metal assemblies to produce a multifilament precursor (multi-element wire assembly is a superconducting wire precursor; paragraph [0031]; figure 9); and
3Sn compound layers are produced at the boundaries between the Nb filaments and the bronze matrix; paragraphs [0003], [0041]). 
Zaitsu does not disclose stacking the reduced metal assembly with additional reduced metal assemblies to produce a multifilament precursor; and wherein reaction heat treating the reduced metal assembly includes reaction heat treating the multifilament precursor such that the reacted superconductor is a multifilament superconductor.
Somerkoski discloses stacking a reduced metal assembly with additional reduced metal assemblies to produce a multifilament precursor (doping elements are drawn, other subassemblies are drawn and such drawn metal assemblies 35 are then arranged (stacked) inside a second sleeve element to form a second metal assembly; paragraphs [0063], [0066], [0068]); and reaction heat treating the reduced metal assembly including reaction heat treating the multifilament precursor such that the reacted superconductor is a multifilament superconductor (diffusion annealing the final superconducting wire by heat-treating the plurality of drawn metal assemblies 35, in order to produce a finished superconductor 35; paragraph [0069]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Zaitsu by stacking the reduced metal assembly with additional reduced metal assemblies to produce a multifilament precursor; and wherein reaction heat treating the reduced metal assembly includes reaction heat treating the multifilament precursor such that the reacted superconductor is a multifilament superconductor, as previously disclosed by Somerkoski, to form a finished superconductor (Somerkoski; paragraph [0069]). One of ordinary skill in the art would have found it obvious to do so because it is a conventional technique of further processing superconductor reduced metal assemblies to form larger finished superconductors.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729